1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PLANNED PARENTHOOD OF THE                         No. 2:19-mc-00002-TLN-DB
      PACIFIC SOUTHWEST,
12
                         Plaintiffs,
13
             v.
14                                                      RELATED CASE ORDER
      CENTER FOR MEDICAL PROGRESS, et
15    al.,
16                       Defendants.
17    PLANNED PARENTHOOD                                No. 2:19-mc-00056-WBS-EFB
      FEDERATION OF AMERICA, et al.,
18
                         Plaintiffs,
19
             v.
20
      CENTER FOR MEDICAL PROGRESS, et
21    al.,
22                       Defendants.
23

24          Defendants in the above-captioned actions have filed a Notice of Related Case in which

25   they propose relating the above-entitled civil actions, presumably because the miscellaneous

26   actions filed in this district arise from the same underlying civil action pending in the Northern
27   District of California, Case No. 3:16-cv-00236. (Case No. 2:19-mc-00002-TLN-DB, ECF No. 9;

28   Case No. 2:19-mc-00056-WBS-EFB, ECF No. 1-2.)
                                                        1
1           Upon review of both cases, the Court finds that these actions are related within the

2    meaning of Local Rule 123(a) (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the

3    United States District Court for the Eastern District of California, two actions are related when

4    they involve the same parties and are based on a same or similar claim; when they involve the

5    same transaction, property, or event; or when they “involve similar questions of fact and the same

6    question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

7    of judicial effort.” L.R. 123(a). Further,

8                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
9                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
10                  higher numbered related actions to himself or herself.
11   L.R. 123(c).

12          Here, the actions involve the same parties and arise from the same underlying civil

13   litigation in the Northern District. Indeed, both miscellaneous actions concern the same subpoena

14   issued in that Northern District case. At a minimum, then, assignment to the same judge would

15   “effect a substantial savings of judicial effort.” L.R. 123(a).

16          The parties should be aware that relating the cases under Local Rule 123 merely has the

17   result that both actions are assigned to the same judge. No consolidation will be affected.

18          IT IS THEREFORE ORDERED that the action denominated 2:19-mc-00056-WBS-EFB

19   is reassigned to District Judge Troy L. Nunley and Magistrate Judge Deborah Barnes, and the

20   caption shall read 2:19-mc-00056-TLN-DB. Any dates currently set in 2:19-mc-00056-WBS-
21   EFB are hereby VACATED.

22          IT IS SO ORDERED.

23   Dated: April 17, 2019

24

25

26
                                                  Troy L. Nunley
27                                                United States District Judge

28
                                                          2
